Case 2:19-cv-08950-SK Document 43 Filed 08/17/20 Page 1 of 3 Page ID #:184




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
Case 2:19-cv-08950-SK Document 43 Filed 08/17/20 Page 2 of 3 Page ID #:185




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
Case 2:19-cv-08950-SK Document 43 Filed 08/17/20 Page 3 of 3 Page ID #:186




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             1

      Plaintiff’s Notice of Motion and Motion for Leave to File First Amended Complaint
